Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim is refused for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The title of the article in which the design is embodied or applied is too ambiguous and therefore indefinite for the examiner to make a proper examination of the claim under 37 CFR 1.104.  It is difficult to ascertain how the claimed design is a bottle holder.
Applicant is therefore requested to provide a sufficient explanation of the nature and intended use of the article in which the claimed design is embodied or applied. See MPEP § 1503.01. Additional information, if available, regarding analogous fields of search, pertinent prior art, advertising brochures and the filing of co-pending utility applications would also prove helpful. If a utility application has been filed, please furnish its application number.
This information should be submitted in the form of a separate paper, and should not be inserted in the specification (37 CFR 1.56). See also 37 CFR 1.97 and 1.98.
The claimed design is patentable over the references cited. However, a final determination of patentability will be made upon resolution of the above refusal.

There are no descriptions of reproductions.  Therefore, for clarity and accuracy (Hague Rule 7(5)(a), 37 CFR 1.1067, MPEP 2920.04(a)(II)), the following descriptions of Figs. 1.1-1.4 must be inserted in the specification as follows:
--1.1: perspective 
  1.2: front 
  1.3: top 
  1.4: bottom --
Applicant should note to amend the above description of the views if the reproductions are oriented differently than described above.

The claim is refused under 35 USC 112 (b).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRY A WALLACE whose telephone number is 571.272.2630.  The examiner can normally be reached Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lakiya Rogers, can be reached on 571.270.7145.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Questions regarding administrative matters should be directed to a USPTO Customer Service Representative or by accessing the automated information system, at 800-786-9199 (in USA or Canada) or 571-272-1000.
The amendment and/or drawings may be submitted to the following address:
	Mail Stop Design
	USPTO
	PO Box 1450
	Alexandria, VA  22313-1450
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/TERRY A WALLACE/Primary Examiner, Art Unit 2916